Rehearing granted, February 11, 2010



                           UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 09-7750


ANDREW D. WENMOTH,

               Plaintiff - Appellant,

          v.

OVID   WESLEY   DUNCAN,  JR.,   Librarian;  LARRY  MCBRIDE,
Correctional Officer II; KENNY AIKENS, Correctional Hearing
Officer; DIANA ROBIN MILLER, Associate Warden of Programs;
TERESA WAID, Warden; JIM RUBENSTEIN, Commissioner; CHARLENE
SOTAK, Inmate Grievance Coordinator,

               Defendants - Appellees.




                           No. 09-7826


ANDREW D. WENMOTH,

               Plaintiff - Appellant,

          v.

OVID   WESLEY   DUNCAN,  JR.,   Librarian;  LARRY  MCBRIDE,
Correctional Officer II; KENNY AIKENS, Correctional Hearing
Officer; DIANA ROBIN MILLER, Associate Warden of Programs;
TERESA WAID, Warden; JIM RUBENSTEIN, Commissioner; CHARLENE
SOTAK, Inmate Grievance Coordinator,

               Defendants - Appellees.
Appeals from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cv-00182-JPB-JSK)


Submitted:   December 15, 2009        Decided:   December 22, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Andrew D. Wenmoth, Appellant Pro Se. Thomas E. Buck, April Joy
Wheeler, BAILEY & WYANT, PLLC, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

             In these consolidated cases, Andrew Wenmoth seeks to

appeal the district court’s orders dismissing his complaint in

part and denying his motion to alter or amend the district’s

order.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral      orders,   28    U.S.C.     § 1292    (2006);    Fed.       R.    Civ.    P.

54(b);    Cohen   v.   Beneficial         Indus.    Loan    Corp.,    337       U.S.    541

(1949).     The orders Wenmoth seeks to appeal are neither final

orders    nor     appealable        interlocutory      or     collateral         orders.

Accordingly, we deny Wenmoth’s motions for stays pending appeal

and dismiss the appeals for lack of jurisdiction.                          We dispense

with oral argument because the facts and legal contentions are

adequately      presented      in   the    materials       before    the    court       and

argument would not aid the decisional process.

                                                                                DISMISSED




                                           3